PER CURIAM.,
We think that the special master was right in his opinion that the objecting creditors failed to substantiate their first specification of objection. The business of the bankrupt — that of a mining promoter — did not require any elaborate accounts. The records and memoranda which he kept seem to- have been sufficient to disclose substantially the, state of his financial affairs, and that was enough. In our opinion the- evidence was insufficient to warrant a finding that the failure to keep more complete records arose from any intention upon the part of the bankrupt to conceal his financial condition. Certainly 'we think the evidence would not warrant such a findl-ing in the face of the report of the special master who saw the bankrupt upon the stand and heard his testimony at length.
- We also think that the. special master was right in his conclusions with respect to the other specifications of objection. It is true, ‘as pointed. out-by thé district judge, that the evidence concerning the transfer of the Mt. Shasta mining lease from the bankrupt to his wife was not altogether satisfactory. But suspicious circumstances are not enpugh to show a fraudulent transfer, and, assuming that the doctrine of continuóus concealment applies in the case of fraudulent transfers, vie' think' that the objecting creditors failed to substantiate their charges of the fraudulent concealment o.f assets and the making .of fáfsE’oa'ths, '
)i'J_The',,Qtcler d.f the District Court, is"-reversed, with costs¿ and the cause remanded, with instructions to grant the bankrupt his discharge.